DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art known to the Examiner is listed in the enclosed PTO 892 and IDS forms. For example, Teplin et al disclose an epitaxial growth of silicon for layer transfer which comprises bonding and separation steps. See Figure 4 and corresponding text. None of the references anticipate or make obvious, inter alia,  “forming a void by removing a partial region of the semiconductor thin film layer or the first substrate, or a partial region of a layer between the semiconductor thin film and the first substrate; coupling an organic material layer formed on a third substrate to the coupling region that is at least portions of the fixing layer and the semiconductor thin film layer, after forming the void; separating the semiconductor thin film layer from the first substrate by moving the third substrate away”, as required by present Claim 1, and dependent Claims thereof Claims 2-20.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

						Ex Parte Quayle
This application is in condition for allowance except for the following formal matters: 
In Claim 1, line 10 “the coupling region” should be changed to -- a coupling region --, in order to provide antecedent basis for the term , the coupling region. 
Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER G GHYKA whose telephone number is (571)272-1669.  The examiner can normally be reached on Monday-Friday 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHARLES GARBER can be reached on 571 272-2194.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






AGG
April 5, 2021

/ALEXANDER G GHYKA/Primary Examiner, Art Unit 2812